          Case 1:19-cv-09236-KPF Document 167 Filed 12/17/20 Page 1 of 1




                                             December 17, 2020

VIA ECF and E-Mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

        Re:     In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236-KPF (S.D.N.Y.)

Dear Judge Failla:

       We represent Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings
Limited, Tether Operations Limited, Tether International Limited, Tether Limited, DigFinex Inc.,
Ludovicus Jan van der Velde, and Giancarlo Devasini (collectively, the “Tether Defendants”).

        We respectfully submit this joint letter on behalf of the Tether Defendants, Bittrex, Inc.,
Poloniex, LLC, and Philip Potter to request oral argument in connection with the Defendants’
Motions to Dismiss the Consolidated Class Action Complaint (Dkt. Nos. 142-147, 154, and 164-
166), which will be fully briefed as of today, December 17, 2020. We thank the Court for its
consideration.


                                             Respectfully submitted,



      /s/ Abby F. Rudzin                                   /s/ Jim Walden
      Abby F. Rudzin                                       Jim Walden
      O’Melveny & Myers LLP                                Walden Macht & Haran LLP
      Counsel for Bittrex, Inc.                            Counsel for the Tether Defendants



      /s/ Matthew Lindenbaum                               /s/ Charles Cording
      Matthew Lindenbaum                                   Charles Cording
      Nelson Mullins Riley &                               Willkie Farr & Gallagher LLP
      Scarborough LLP                                      Counsel for Philip Potter
      Counsel for Poloniex, LLC

cc:     All counsel of record (via ECF)
